An unpublish : d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Coum’
OF
NEVADA

go} my on.» 

IN THE SUPREME COURT OF THE STATE OF NEVADA

METLIFE HOME LOANS, A DIVISION No. 66901

OF METLIFE BANK, N .A.,

i ll 9 e 
five ant. F

WAYNE HAGENDORF,
Remndem.  _ NOV 1 3 2015
TRACK“, K, I ll‘JUEMAN

CLERK OF SUPREME comer
BY

 

DEPUTY CLERK

 

ORDER DI SMI SSING APPEAL

This is an appeal from a district court order declining to
diSSOlVE a preliminary injunction. Eighth Judicial District Court, Clark
County; Stefan}? h’liley, Judge.

In light of this court’s dispoaition in Docket No. 65392, the.
ISSUES raised. in this appeal are moot. See Persorifiood New. 0. Bristol, 126
Nev. 599, 60:2, 245 P.3d, 57:2, 574 (2010) (“The question of mootness is one
of justioiahility. This court’s duty is not to render advisory opinions but,
rather, to resolve actual contrOversies . . . 5’). Accordingly, we

ORDER this appeal DISMISSED.

 C.J.

Hardesty

 

cc: Hon. Stefany Miley, District Judge
W einstein 35 Riley, PS.
DempEEy Roberts & Smith, Ltd.
Eighth District Court Clerk

IS'BHLMI